IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

JEFFREY J. DAVIS,             : No. 23 MAP 2018
                              :
             Appellant        :
                              : Notice of Appeal from the order of the
                              : Commonwealth Court at No. 670 FR 2016
       v.                     : dated April 6, 2018 Dismissing and
                              : Quashing the Petition for Review from the
                              : Order of the Department of Finance and
COMMONWEALTH OF PENNSYLVANIA, : Revenue at No. 1507013 dated July 13,
                              : 2016, exited July 19, 2016
             Appellee         :



                                      ORDER

PER CURIAM

      AND NOW, this 20th day of September, 2018, as Appellant failed to file

exceptions to the April 6, 2018 order in the Commonwealth Court, the Notice of Appeal

is quashed. See Pa.R.A.P. 1571(i); Commonwealth v. After Six, Inc., 413 A.2d 1017,

1022-23 (Pa. 1980) (explaining that exceptions are required to be filed with the

Commonwealth Court to preserve issues for an appeal to this Court as concerns review

of a determination of the Board of Finance and Revenue).